Exhibit 10.29

***Text Omitted and Filed Separately

Execution Copy

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 20080(b)(4) and Rule 406 of the Securities Act of 1933,
as amended.

 

THE NATIONAL INSTITUTES OF HEALTH

PATENT LICENSE AGREEMENT – EXCLUSIVE

COVER PAGE

For NIH internal use only:

License Number: L-002-2016

License Application Number:

Serial Number(s) of Licensed Patent(s) or Patent Application(s):

 

1.

[*…***…];

 

2.

PCT Application No. PCT/US13/054623 filed September 11, 2012 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-PCT-02);

 

3.

Australian Patent Application No. 2012309830 filed March 10, 2014 entitled "T
Cell Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-AU-03);

 

4.

Canadian Patent Application No. 2,848,209 filed March 7, 2014 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-CA-04);

 

5.

European Patent Application No. 12761862.7 filed March 14, 2014 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-EP-05);

 

6.

Japanese Patent Application No. 530731/2014 filed March 14, 2014 entitled "T
Cell Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-JP-06);

 

7.

[…***…];

 

8.

Chinese Patent Application No. 201280055972.X filed May 14, 2014 entitled "T
Cell Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-CN-08); and

 

9.

Israeli Patent Application No. 231323 filed March 5, 2014 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-IL-09);

 

10.

[…***…] and

 

11.

PCT Application No. PCT/US13/059608 filed September 13, 2013 entitled "T Cell
Receptors Recognizing MCH Class II-Restricted Mage-A3" (HHS Ref No.
E-230-2012/0-PCT-02).

Licensee: Kite Pharma, Inc.

 

* ***Confidential Treatment Requested

 

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 1 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

Cooperative Research and Development Agreement (CRADA) Number:  None

Additional Remarks:

Public Benefit(s): Clinical data from NCI Surgery Branch and other academic
centers have demonstrated that patient’s engineered T cells engineered with T
cell receptors (TCRs) or chimeric antigen receptors (CARs), when administered
back to the patient, can traffic to the tumor, become activated upon engagement
with the tumor antigen and selectively eradicate the tumors. This Autologous
Cell Therapy (ACT) approach has shown the potential to result in a significant
and durable clinical benefit to patients with advanced, metastatic tumors.  MAGE
antigens A3 and A6 of the subtype, are attractive targets for application of the
engineered ACT technology due to their expression in different tumor types and
lack of expression in vital normal tissues. Therefore, development of ACT TCR
products directed to MAGE A3 and A6 by the Licensee, in partnership with the
NIH, has the potential to generate new efficacious and safe therapies for
patients that have not responded to all other therapies.

This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D (Benchmarks and Performance),
Appendix E (Commercial Development Plan), Appendix F (Example Royalty Report),
and Appendix G (Royalty Payment Options).  The Parties to this Agreement are:

 

1)

The National Institutes of Health (“NIH”) an agency within the Department of
Health and Human Services (“HHS”); and

 

2)

The person, corporation, or institution identified above or on the Signature
Page, having offices at the address indicated on the Signature Page, hereinafter
referred to as the “Licensee”.




CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 2 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

The NIH and the Licensee agree as follows:

1.

BACKGROUND

 

1.1

In the course of conducting biomedical and behavioral research, the NIH or the
FDA investigators made inventions that may have commercial applicability.

 

1.2

By assignment of rights from NIH or FDA employees and other inventors, HHS, on
behalf of the Government, owns intellectual property rights claimed in any
United States or foreign patent applications or patents corresponding to the
assigned inventions.  HHS also owns any tangible embodiments of these inventions
actually reduced to practice by the NIH or the FDA.

 

1.3

The Secretary of HHS has delegated to the NIH the authority to enter into this
Agreement for the licensing of rights to these inventions.

 

1.4

The NIH desires to transfer these inventions to the private sector through
commercialization licenses to facilitate the commercial development of products
and processes for public use and benefit.

 

1.5

The Licensee desires to acquire commercialization rights to certain of these
inventions in order to develop processes, methods, or marketable products for
public use and benefit.

2.

DEFINITIONS

 

2.1

“Affiliate(s)” means a corporation or other business entity, which directly or
indirectly is controlled by or controls, or is under common control with the
Licensee.  For this purpose, the term "control" shall mean ownership of more
than fifty percent (50%) of the voting stock or other ownership interest of the
corporation or other business entity, or the power to elect or appoint more than
fifty percent (50%) of the members of the governing body of the corporation or
other business entity.

 

2.2

“Benchmarks” mean the performance milestones that are set forth in Appendix D.

 

2.3

“Combination Product” means a product that contains a Licensed Product(s) and at
least one other active therapeutic component or device other than a Licensed
Product(s) that is not claimed or covered by the Licensed Patent Rights.

 

2.4

“Commercial Development Plan” means the written commercialization plan attached
as Appendix E.

 

2.5

“FDA” means the United States Food and Drug Administration or its successor.

 

2.6

“First Commercial Sale” means the initial transfer by or on behalf of the
Licensee, its Affiliates, or sublicensees of Licensed Products or the initial
practice of a Licensed Process by or on behalf of the Licensee, its Affiliates,
or sublicensees in a country, in each case, after all applicable marketing and
pricing approvals (if any) have been granted by the applicable governing
regulatory authority in such country, in exchange for cash or some equivalent
consideration to which value can be assigned for the purpose of determining Net
Sales.

 

2.7

“Government” means the Government of the United States of America.

 

2.8

“Licensed Field of Use” means the fields of use identified in Appendix B.

 

2.9

“Licensed Patent Rights” shall mean:

 

(a)

Patent applications (including provisional patent applications and PCT patent
applications) or patents listed in Appendix A, all divisions and continuations
of these applications, all patents issuing from these applications, divisions,
and continuations, and any reissues, reexaminations, and extensions of these
patents;

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 3 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

(b)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.9(a): 

 

(i)

continuations‑in‑part of 2.9(a);

 

(ii)

all divisions and continuations of these continuations‑in‑part;

 

(iii)

all patents issuing from these continuations‑in‑part, divisions, and
continuations;

 

(iv)

priority patent application(s) of 2.9(a); and

 

(v)

any reissues, reexaminations, and extensions of these patents;

 

(c)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.9(a): all counterpart foreign and U.S.
patent applications and patents to 2.9(a) and 2.9(b), including those listed in
Appendix A; and

 

(d)

Licensed Patent Rights shall not include 2.9(b) or 2.9(c) to the extent that
they contain one or more claims directed to new matter which is not the subject
matter disclosed in 2.9(a).

 

2.10

“Licensed Processes” means processes which, in the course of being practiced,
would be within the scope of one or more claims of the Licensed Patent Rights
that have not been held unpatentable, invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction.

 

2.11

“Licensed Products” means tangible materials which, in the course of
manufacture, use, sale, or importation, would be within the scope of one or more
claims of the Licensed Patent Rights that have not been held unpatentable,
invalid or unenforceable by an unappealed or unappealable judgment of a court of
competent jurisdiction.

 

2.12

“Licensed Territory” means the geographical area identified in Appendix B.

 

2.13

“Net Sales” means the total gross receipts for sales of  Licensed Products or
practice of  Licensed Processes by or on behalf of the Licensee, its Affiliates,
or sublicensees and from leasing, renting, or otherwise making Licensed Products
available to others without sale or other dispositions, whether invoiced or not,
[*…***…].  No deductions shall be made for […***…].  If the Licensee, its

Affiliates or sublicensees sell a Combination Product, the Net Sales
[*…***…].  If the Licensed Product is not sold separately, then Net Sales for
such Combination Product […***…].

 

 

2.14

“Phase 1 Clinical Study” shall mean the initial introduction of an
investigational new drug into humans, the principal purpose of which is to
determine the metabolism and pharmacologic actions of the drug in humans, the
side effects associated with increasing doses, and, if possible, to gain early
evidence on effectiveness, in compliance with 21 C.F.R. §312(a) or foreign
equivalent.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 4 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

2.15

“Phase 2 Clinical Study” shall mean controlled human clinical studies conducted
to evaluate the effectiveness of a drug for a particular indication or
indications in patients with the disease or condition under study and to
determine the common short-term side effects and risks associated with the drug
in compliance with 21 C.F.R. §312(b) or foreign equivalent, and shall include
any clinical study that leads to a conditional regulatory approval, that is
followed by a confirmatory Phase 3 Clinical Study. 

 

2.16

“Phase 3 Clinical Study” shall mean expanded controlled and uncontrolled human
clinical trials pursuant to a randomized study with endpoints agreed upon by
regulatory bodies for regulatory approval performed after Phase 2 Clinical Study
evidence suggesting effectiveness of a drug has been obtained, and is intended
to gather additional information about effectiveness and safety that is needed
to evaluate the overall benefit-risk relationship of a drug and to provide an
adequate basis for regulatory approval and physician labeling, as in compliance
with 21 C.F.R. §312 or foreign equivalent, and shall include a confirmatory
study that is conducted following conditional regulatory approval.

 

2.17

“Practical Application” means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and in each case, under these conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.

 

2.18

“Research License” means a nontransferable, nonexclusive license to make and to
use Licensed Products or Licensed Processes as defined by the Licensed Patent
Rights solely for purposes of internal research and not for any commercial
purposes or distribution in lieu of purchase.

 

2.19

“Sublicense Royalties” shall include all consideration, in whatever form,
received from a sublicensee in connection with a sublicense of the Licensed
Patents Rights resulting from: (a) up-front fees received by Licensee for the
granting of a sublicense to the Licensed Patent Rights; and (b) license
maintenance fees. Sublicense Royalties shall not include (1) payments received
by Licensee from a sublicensee solely for a future bona fide research and
development program; and (2) the purchase by a sublicensee of debt or equity
securities of the Licensee at no less than fair market value.

3.

GRANT OF RIGHTS

 

3.1

The NIH hereby grants and the Licensee accepts, subject to the terms and
conditions of this Agreement, an exclusive license under the Licensed Patent
Rights in the Licensed Territory to make and have made, to use and have used, to
sell and have sold, to offer to sell, and to import any


Licensed Products in the Licensed Field of Use and to practice and have
practiced any Licensed Processes in the Licensed Field of Use.

 

3.2

This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of the NIH other than the
Licensed Patent Rights regardless of whether these patents are dominant or
subordinate to the Licensed Patent Rights.

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 5 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

4.

SUBLICENSING 

 

4.1

Upon written approval, which shall include prior review of a copy of any
sublicense agreement by the NIH and which shall not be unreasonably withheld,
the Licensee may enter into sublicensing agreements under the Licensed Patent
Rights.  With respect to any proposed sublicense agreement, if the NIH does not
provide the Licensee with written rejection thereof within [*…***…] after the
date the NIH receives a copy thereof from the Licensee, the NIH shall be deemed
to have given its approval of such sublicense agreement and the Licensee shall
have the right to enter into such sublicense agreement.

 

4.2

The Licensee agrees that any sublicenses granted by it shall provide that the
obligations to the NIH of Paragraphs 5.1‑5.4, 8.1, 10.1, 10.2, 12.5, and
13.8-13.10 of this Agreement shall be binding upon the sublicensee as if it were
a party to this Agreement.  The Licensee further agrees to attach copies of
these Paragraphs to all sublicense agreements.

 

4.3

Any sublicenses granted by the Licensee shall provide for the termination of the
sublicense, or the conversion to a license directly between the sublicensees and
the NIH, at the option of the sublicensee, upon termination of this Agreement
under Article 13.  This conversion is subject to NIH approval and contingent
upon acceptance by the sublicensee of the remaining provisions of this
Agreement.

 

4.4

The Licensee agrees to forward to the NIH a copy of each fully executed
sublicense agreement postmarked within […***…] of the execution of the
agreement.  To the extent permitted by law, the NIH agrees to maintain each
sublicense agreement in confidence.

5.

STATUTORY AND NIH REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

 

5.1

(a)The NIH reserves on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty‑free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory.  Prior to the First Commercial Sale, the Licensee
agrees to provide the NIH with reasonable quantities of Licensed Products or
materials or procedures associated with the Licensed Products or materials made
through the Licensed Processes for the NIH research use. Given the nature of the
envisioned Licensed Products as personalized autologous cell therapy products,
if any Licensed Products and/or materials made through the Licensed Processes
are not available in reasonable quantities for NIH research use, they shall not
be subject to the foregoing obligation; and

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 6 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

(b)

In the event that the Licensed Patent Rights are Subject Inventions made under a
Cooperative Research and Development Agreement (“CRADA”), the Licensee grants to
the Government, pursuant to 15 U.S.C. §3710a(b)(1)(A), a nonexclusive,
nontransferable, irrevocable, paid‑up license to practice Licensed
 

Patent Rights or have Licensed Patent Rights practiced throughout the world by
or on behalf of the Government.  In the exercise of this license, the Government
shall not publicly disclose trade secrets or commercial or financial information
that is privileged or confidential within the meaning of 5 U.S.C. §552(b)(4) or
which would be considered as such if it had been obtained from a non‑Federal
party.  Prior to the First Commercial Sale, the Licensee agrees to provide the
NIH reasonable quantities of Licensed Products or materials made through the
Licensed Processes for the NIH research use. Given the nature of the envisioned
Licensed Products as personalized autologous cell therapy products, if any
Licensed Products and/or materials made through the Licensed Processes are not
available in reasonable quantities for NIH research use, they shall not be
subject to the foregoing obligation.

 

5.2

The Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the NIH.

 

5.3

The Licensee acknowledges that the NIH may enter into future CRADAs under the
Federal Technology Transfer Act of 1986 that relate to the subject matter of
this Agreement.  The Licensee agrees not to unreasonably deny requests for a
Research License from future collaborators with the NIH when acquiring these
rights is necessary in order to make a CRADA project feasible.  The Licensee may
request an opportunity to join as a party to the proposed CRADA.

 

5.4

(a)In addition to the reserved license of Paragraph 5.1, the NIH reserves the
right to grant Research Licenses directly or to require the Licensee to grant
Research Licenses on reasonable terms. In the exercise of this reserved right,
the NIH shall not publicly disclose trade secrets or commercial or financial
information that is privileged or confidential within the meaning of 5 U.S.C.
§552(b)(4) or which would be considered as such if it had been obtained from a
non‑Federal party.  The purpose of these Research Licenses is to encourage basic
research, whether conducted at an academic or corporate facility.  In order to
safeguard the Licensed Patent Rights, however, before granting to commercial
entities a Research License or providing to them research samples of materials
made through the Licensed Processes, (i) the NIH shall give to the Licensee
advance written notice to which the NIH proposes to grant a Research License,
(ii) the NIH shall provide the Licensee reasonable opportunity to raise
objections thereto and comment thereon, to be provided within five (5) business
days, and (iii) the NIH shall consult with the Licensee to consider in good
faith the objections and comments of the Licensee before granting to commercial
entities a Research License or providing to them research samples of materials
made through the Licensed Processes; and

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 7 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

(b)In exceptional circumstances, and in the event that Licensed Patent Rights
are Subject Inventions made under a CRADA, the Government, pursuant to 15 U.S.C.
§3710a(b)(1)(B), retains the right to require the Licensee to grant to a
responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use the Licensed Patent Rights in the Licensed Field of Use on
terms that are reasonable under the circumstances, or if the Licensee fails to
grant this license, the Government retains the right to grant the license
itself.  The exercise of these rights by the Government shall only be in
exceptional circumstances and only if the Government determines: 

 

(i)

the action is necessary to meet health or safety needs that are not reasonably
satisfied by the Licensee;

 

(ii)

the action is necessary to meet requirements for public use specified by Federal
regulations, and these requirements are not reasonably satisfied by or on behalf
of the Licensee; or

 

(iii)

the Licensee has failed to comply with an agreement containing provisions
described in 15 U.S.C. §3710a(c)(4)(B); and

 

(c)

The determination made by the Government under this Paragraph 5.4 is subject to
administrative appeal and judicial review under 35 U.S.C. §203(b); and

 

(d)

The NIH acknowledges and agrees that a Research License or other right granted
pursuant to this Paragraph 5.4 shall only pertain to the Licensed Patent Rights
and shall not include a right or license to any patent or other intellectual
property right solely owned or solely controlled by the Licensee or its
Affiliates other than the Licensed Patent Rights.  Without limiting the
foregoing, except as expressly provided herein, nothing contained in this
Agreement shall be construed as granting, by implication, estoppel or otherwise,
any licenses or rights under any patents or other intellectual property rights
other than the Licensed Patent Rights.

 

5.5

Notwithstanding anything to the contrary set forth in this Agreement, except as
set forth in Section 5.4(b), the NIH shall not grant any rights under the
Licensed Patent Rights within the Licensed Field of Use and shall not provide
any Licensed Products or materials made through the Licensed Processes to any
third party for any commercial purpose within the Licensed Field of Use.

6.

ROYALTIES AND REIMBURSEMENT

 

6.1

The Licensee agrees to pay the NIH a non-creditable, non-refundable license
issue royalty as set forth in Appendix C.

 

6.2

The Licensee agrees to pay the NIH a nonrefundable, fully creditable (against
earned royalties due for sales made in that specific year under Paragraph 6.3,
below) minimum annual royalty as set forth in Appendix C.

 

6.3

The Licensee agrees to pay the NIH earned royalties as set forth in Appendix C.

 

6.4

The Licensee agrees to pay the NIH benchmark royalties as set forth in Appendix
C.

 

6.5

The Licensee agrees to pay the NIH sublicensing royalties as set forth in
Appendix C.

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 8 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

6.6

A patent or patent application licensed under this Agreement shall cease to fall
within the Licensed Patent Rights for the purpose of computing earned royalty
payments in any given country on the earliest of the dates that: 

 

(a)

the application has been abandoned and not continued;

 

 

(b)

the patent expires or irrevocably lapses, or

 

 

(c)

the patent has been held to be invalid or unenforceable by an unappealed or
unappealable decision of a court of competent jurisdiction or administrative
agency.

 

 

6.7

No multiple royalties shall be payable because any Licensed Products or Licensed
Processes are covered by more than one of the Licensed Patent Rights.

 

6.8

On sales of Licensed Products by the Licensee to its Affiliates or sublicensees,
or on sales made in other than an arms‑length transaction, the value of the Net
Sales attributed under this Article 6 to this transaction shall be that which
would have been received in an arms‑length transaction, based on sales of like
quantity and quality products on or about the time of this transaction.

 

6.9

With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the NIH prior to the effective
date of this Agreement, the Licensee shall pay the NIH, as an additional
royalty, within [*…***…] of the NIH’s submission of a statement and request for
payment to the Licensee, an amount equivalent to these unreimbursed expenses
previously paid by the NIH.  A good faith estimate of the unreimbursed expenses
previously paid by the NIH is set forth in Appendix C.

 

6.10

With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the NIH on or after the effective
date of this Agreement, the NIH, at its sole option, may require the Licensee:

 

(a)

to pay the NIH on an annual basis, within […***…] of the NIH’s submission of a
statement and request for payment, a royalty amount equivalent to these
unreimbursed expenses paid during the previous calendar year(s)  provided,
however, that if the NIH grants a commercialization license under the Licensed
Patent Rights to one or more third parties, then the Licensee shall pay the NIH
a pro-rated portion of such unreimbursed expenses calculated by dividing the
total patent costs paid during the previous calendar year(s) by the number of
commercialization licensees of record whose licenses have a Licensed Field of
Use which includes the development of therapeutic or diagnostic products and
falls within the scope of the Licensed Patent Rights as of the date of this
statement. For avoidance of doubt, if the Licensee is the only commercialization
licensee of record whose license has a Licensed Field of Use which includes the
development of therapeutic or diagnostic products and falls within the scope of
the Licensed Patent Rights as of the date of this statement, the Licensee shall
pay NIH a royalty amount equivalent to […***… percent ([…***…]%) of these
unreimbursed expenses paid during the previous calendar year(s);

 

(b)

to pay these unreimbursed expenses directly to the law firm employed by the NIH
to handle these functions.  However, in this event, the NIH and not the Licensee
shall be the client of the law firm; or

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 9 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

(c)

in limited circumstances, the Licensee may be given the right to assume
responsibility for the preparation, filing, prosecution, or maintenance of any
patent application or patent included with the Licensed Patent Rights.  In that
event, the Licensee shall directly pay the attorneys or agents engaged to
prepare, file, prosecute, or maintain these patent applications or patents and
shall provide the NIH with copies of each invoice associated with these services
as well as documentation that these invoices have been paid. 

 

6.11

The NIH agrees, upon written request, to provide the Licensee with summaries of
patent prosecution invoices for which the NIH has requested payment from the
Licensee under Paragraphs 6.9 and 6.10.  The Licensee agrees that all
information provided by the NIH related to patent prosecution costs shall be
treated as confidential commercial information and shall not be released to a
third party except as required by law or a court of competent jurisdiction.

 

6.12

The Licensee may elect to surrender its rights in any country of the Licensed
Territory under any of the Licensed Patent Rights upon [*…***…] written notice
to the NIH and owe no payment obligation under Paragraph 6.10 for patent-related
expenses paid in that country after […***…] of the effective date of the written
notice.

7.

PATENT FILING, PROSECUTION, AND MAINTENANCE

 

7.1

Except as otherwise provided in this Article 7, the NIH agrees to take
responsibility for, but to consult with, the Licensee in the preparation,
filing, prosecution, and maintenance of any and all patent applications or
patents included in the Licensed Patent Rights and shall, on an ongoing basis,
furnish copies of relevant patent‑related documents to the Licensee.  

 

7.2

Upon the NIH’s written request, the Licensee shall have the right to assume the
responsibility for the preparation, filing, prosecution, and maintenance of any
and all patent applications or patents included in the Licensed Patent Rights
and shall, on an ongoing basis, promptly furnish copies of all patent‑related
documents to the NIH.  In this event, the Licensee shall, subject to the prior
approval of the NIH, select registered patent attorneys or patent agents to
provide these services on behalf of the Licensee and the NIH.  The NIH shall
provide appropriate powers of attorney and other documents necessary to
undertake this action to the patent attorneys or patent agents providing these
services. The Licensee and its attorneys or agents shall consult with the NIH in
all aspects of the preparation, filing, prosecution and maintenance of patent
applications and patents included within the Licensed Patent Rights and shall
provide the NIH sufficient opportunity to comment on any document that the
Licensee intends to file or to cause to be filed with the relevant intellectual
property or patent office.

 

7.3

At any time, the NIH may provide the Licensee with written notice that the NIH
wishes to assume control of the preparation, filing, prosecution, and
maintenance of any and all patent applications or patents included in the
Licensed Patent Rights.  If the NIH elects to reassume these responsibilities,
the Licensee agrees to cooperate fully with the NIH, its attorneys, and agents
in the preparation, filing, prosecution, and maintenance of any and all patent
applications or patents included in the Licensed Patent Rights and to provide
the NIH with complete copies of any and all documents or other materials that
the NIH deems necessary to undertake such responsibilities. The Licensee shall
be responsible for all costs associated with transferring patent prosecution
responsibilities to an attorney or agent of the NIH’s choice.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 10 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

7.4

Each party shall promptly inform the other as to all matters that come to its
attention that may affect the preparation, filing, prosecution, or maintenance
of the Licensed Patent Rights and provide sufficient opportunity, when possible,
to the other party to provide comments and suggestions with respect to the
preparation, filing, prosecution, and maintenance of Licensed Patent Rights,
which comments and suggestions shall be considered in good faith by the other
party. 

8.

RECORD KEEPING

The Licensee agrees to keep accurate and correct records of Licensed Products
made, used, sold, or imported and Licensed Processes practiced under this
Agreement appropriate to determine the amount of royalties due to the
NIH.  These records shall be retained for at least [*…***…] following a given
reporting period and shall be available during normal business hours, but not
more than once in any […***…] period, for inspection, at the expense of the NIH,
by an accountant or other designated auditor selected by the NIH for the sole
purpose of verifying reports and royalty payments hereunder.  The accountant or
auditor shall only have the right to audit those records that have not
previously been audited pursuant to this Paragraph 8.1, unless NIH determines
that there is just cause for an additional audit, and shall only disclose to the
NIH information relating to the accuracy of reports and royalty payments made
under this Agreement.  If an inspection shows an underreporting or underpayment
in excess of […***…] percent ([…***…]%) for any […***…] period, then the
Licensee shall reimburse the NIH for the cost of the inspection at the time the
Licensee pays the unreported royalties, including any additional royalties as
required by Paragraph 9.8.  All royalty payments required under this Paragraph
shall be due within […***…] of the date the NIH provides the Licensee notice of
the payment due.  The Licensee shall have the right to require that any
accountant or auditor, prior to conducting an audit under this Paragraph 8.1,
enter into an appropriate non-disclosure agreement with the Licensee regarding
such financial information.

9.

REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS

 

9.1

Prior to signing this Agreement, the Licensee has provided the NIH with the
Commercial Development Plan in Appendix E, under which the Licensee intends to
bring the subject matter of the Licensed Patent Rights to the point of Practical
Application.  This Commercial Development Plan is hereby incorporated by
reference into this Agreement.  Based on this plan, performance Benchmarks are
determined as specified in Appendix D.

***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 11 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

9.2

The Licensee shall provide written summary annual reports on its product
development progress or efforts to commercialize under the Commercial
Development Plan for each of the Licensed Field of Use within […***…] after
December 31 of each calendar year.  These progress reports shall include, but
not be limited to: progress on research and development, status of applications
for regulatory approvals, establishment of manufacturing sites for Licensed
Product(s), and status of sublicensing, marketing, importing, and sales during
the preceding calendar year, as well as, plans for the present calendar
year.  The NIH also encourages these reports to include information on any of
the Licensee's public service activities that relate to the Licensed Patent
Rights.  If reported progress differs from that projected in the Commercial
Development Plan and Benchmarks, the Licensee shall explain the reasons for
these differences.  In the annual report, the Licensee may propose amendments to
the Commercial Development Plan, acceptance of which by the NIH may not be
denied unreasonably.  The Licensee agrees to provide any additional information
reasonably required by the NIH to evaluate the Licensee's performance under this
Agreement.  The Licensee may amend the Benchmarks at any time upon written
approval by the NIH, which approval shall not be unreasonably withheld. The NIH
shall not unreasonably withhold approval of any request of the Licensee to
extend the time periods of this schedule if the request is supported by a
reasonable showing by the Licensee of diligence in its performance under the
Commercial Development Plan and toward bringing the Licensed Products to the
point of Practical Application as defined in 37 C.F.R. §404.3(d).  The Licensee
shall amend the Commercial Development Plan and Benchmarks at the request of the
NIH to address any Licensed Field of Use not specifically addressed in the plan
originally submitted. 

 

9.3

The Licensee shall report to the NIH the dates for achieving Benchmarks
specified in Appendix D and the First Commercial Sale in each country in the
Licensed Territory within […***…] of such occurrences.

 

9.4

The Licensee shall submit to the NIH, within [*…***…] after each calendar
half‑year ending June 30 and December 31, a royalty report, as described in the
example in Appendix F, setting forth for the preceding half‑year period the
amount of the Licensed Products sold or Licensed Processes practiced by or on
behalf of the Licensee in each country within the Licensed Territory, the Net
Sales, and the amount of royalty accordingly due.  With each royalty report, the
Licensee shall submit payment of earned royalties due.  If no earned royalties
are due to the NIH for any reporting period, the written report shall so
state.  The royalty report shall be certified as correct by an authorized
officer of the Licensee and shall include a detailed listing of all deductions
made under Paragraph 2.13 to determine Net Sales made under Article 6 to
determine royalties due.  The royalty report shall also identify the site of
manufacture for Licensed Product(s) sold in the United States.

 

9.5

The Licensee agrees to forward […***…] to the NIH a copy of these reports
received by the Licensee from its sublicensees during the preceding half-year
period as shall be pertinent to a royalty accounting to the NIH by the Licensee
for activities under the sublicense.

 

9.6

Royalties due under Article 6 shall be paid in U.S. dollars and payment options
are listed in Appendix G.  The United States dollar equivalent shall be
calculated using the average of the exchange rate (local currency per US$1)
published in The Wall Street Journal, Western Edition, under the heading
“Currency Trading” on the last business day of each month during the applicable
half-year.  Any loss of exchange, value, taxes, or other expenses incurred in
the transfer or conversion to U.S. dollars shall be paid entirely by the
Licensee.  The royalty report required by Paragraph 9.4 shall be mailed to the
NIH at its address for Agreement notices indicated on the Signature Page.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 12 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

9.7

The Licensee shall be solely responsible for determining if any tax on royalty
income is owed outside the United States and shall pay the tax and be
responsible for all filings with appropriate agencies of foreign governments. 

 

9.8

Additional royalties may be assessed by the NIH on any payment that is more than
[…***…] overdue at the rate of […***…] percent ([…***…]%) per month.  This
[…***…] percent ([…***…]%) per month rate may be applied retroactively from the
original due date until the date of receipt by the NIH of the overdue payment
and additional royalties.  The payment of any additional royalties shall not
prevent the NIH from exercising any other rights it may have as a consequence of
the lateness of any payment.

 

9.9

All plans and reports required by this Article 9 and marked “confidential” by
the Licensee shall, to the extent permitted by law, be treated by the NIH as
commercial and financial information obtained from a person and as privileged
and confidential, and any proposed disclosure of these records by the NIH under
the Freedom of Information Act (FOIA), 5 U.S.C. §552 shall be subject to the
predisclosure notification requirements of 45 C.F.R. §5.65(d).

10.

PERFORMANCE

 

10.1

The Licensee shall use its reasonable commercial efforts to bring the Licensed
Products and Licensed Processes to Practical Application.  “Reasonable
commercial efforts” for the purposes of this provision shall include adherence
to the Commercial Development Plan in Appendix E and performance of the
Benchmarks in Appendix D.  The efforts of a sublicensee shall be considered the
efforts of the Licensee.

 

10.2

Upon the First Commercial Sale, until the expiration or termination of this
Agreement, the Licensee shall use its reasonable commercial efforts to make
Licensed Products and Licensed Processes reasonably accessible to the United
States public.

 

10.3

The Licensee agrees, that, to the extent commercially reasonable or practicable,
after its First Commercial Sale, to make reasonable quantities of the Licensed
Products or materials produced through the use of the Licensed Processes
available to patient assistance programs.

 

10.4

The Licensee agrees, after its First Commercial Sale and as part of its
marketing and product promotion, to develop reasonable educational materials
(e.g., brochures, website, etc.) directed to patients and physicians reasonably
detailing the Licensed Products or medical aspects of the prophylactic and
therapeutic uses of the Licensed Products.

 

10.5

The Licensee agrees to supply, to the Mailing Address for Agreement notices
indicated on the Signature Page, the Office of Technology Transfer, NIH with
inert samples of the Licensed Products or Licensed Processes or their packaging
for educational and display purposes only.

11.

INFRINGEMENT AND PATENT ENFORCEMENT

 

11.1

The NIH and the Licensee agree to notify each other promptly of each
infringement or possible infringement of the Licensed Patent Rights, as well as,
any facts which may affect the validity, scope, or enforceability of the
Licensed Patent Rights to the extent a party becomes aware of such infringement
or facts.

 

11.2

Pursuant to this Agreement and the provisions of 35 U.S.C. Part 29, the Licensee
may:

 

(a)

bring suit in its own name, at its own expense, and on its own behalf for
infringement of presumably valid claims in the Licensed Patent Rights;

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 13 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

(b)

in any suit, enjoin infringement and collect for its use, damages, profits, and
awards of whatever nature recoverable for the infringement; or 

 

(c)

settle any claim or suit for infringement of the Licensed Patent Rights
provided, however, that the NIH and appropriate Government authorities shall
have the first right to take such actions; and

 

(d)

If the Licensee desires to initiate a suit for patent infringement, the Licensee
shall notify the NIH in writing.  If the NIH does not notify the Licensee of its
intent to pursue legal action within [*…***…], the Licensee shall be free to
initiate suit.  The NIH shall have a continuing right to intervene in the suit
at its own expense.  The Licensee shall take no action to compel the Government
either to initiate or to join in any suit for patent infringement; provided,
however, that the Government will participate in the suit if, and only if,
required for legal standing purposes.  The Licensee may request the Government
to initiate or join in any suit if necessary to avoid dismissal of the
suit.  Should the Government be made a party to any suit brought by the
Licensee, the Licensee shall reimburse the Government for any costs, expenses,
or fees which the Government incurs as a result of the motion or other action,
including all costs incurred by the Government in opposing the motion or other
action.  In all cases, the Licensee agrees to keep the NIH reasonably apprised
of the status and progress of any litigation.  Before the Licensee commences an
infringement action, the Licensee shall notify the NIH and give careful
consideration to the views of the NIH and to any potential effects of the
litigation on the public health in deciding whether to bring suit.

 

11.3

In the event that a declaratory judgment action alleging invalidity or
non‑infringement of any of the Licensed Patent Rights shall be brought against
the Licensee or raised by way of counterclaim or affirmative defense in an
infringement suit brought by the Licensee under Paragraph 11.2, pursuant to this
Agreement and the provisions of 35 U.S.C. Part 29 or other statutes, the
Licensee may:

 

(a)

defend the suit in its own name, at its own expense, and on its own behalf for
presumably valid claims in the Licensed Patent Rights;

 

 

(b)

in any suit, ultimately to enjoin infringement and to collect for its use,
damages, profits, and awards of whatever nature recoverable for the
infringement; and

 

 

(c)

settle any claim or suit for declaratory judgment involving the Licensed Patent
Rights provided, however, that the NIH and appropriate Government authorities
shall have a continuing right to intervene in the suit at its own expense; and

 

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 14 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

(d)

If the NIH does not notify the Licensee of its intent to respond to the legal
action within a reasonable time, the Licensee shall be free to do so.  The
Licensee shall take no action to compel the Government either to initiate or to
join in any declaratory judgment action.  The Licensee may request the
Government to initiate or to join any suit if necessary to avoid dismissal of
the suit.  Should the Government be made a party to any suit by motion or any
other action brought by the Licensee, the Licensee shall reimburse the
Government for any costs, expenses, or fees, which the Government incurs as a
result of the motion or other action.  If the Licensee elects not to defend
against the declaratory judgment action, the NIH, at its option, may do so at
its own expense.  In all cases, the Licensee agrees to keep the NIH reasonably
apprised of the status and progress of any litigation.  Before the Licensee
commences an infringement action, the Licensee shall notify the NIH and give
careful consideration to the views of the NIH and to any potential effects of
the litigation on the public health in deciding whether to bring suit. 

 

11.4

Except as otherwise set forth above, in any action under Paragraphs 11.2 or 11.3
the expenses including costs, fees, attorney fees, and disbursements, shall be
paid by the Licensee.  The value of any recovery made by the Licensee through
court judgment or settlement, after first reimbursing the Licensee for such
expenses paid by the Licensee, shall be treated as Net Sales and subject to
earned royalties.

 

11.5

The NIH shall cooperate fully with the Licensee in connection with any action
under Paragraphs 11.2 or 11.3.  The NIH agrees promptly to provide access to all
necessary documents and to render reasonable assistance in response to a request
by the Licensee.

12.

NEGATION OF WARRANTIES AND INDEMNIFICATION

 

12.1

The NIH offers no warranties other than those specified in Article 1.

 

12.2

The NIH does not warrant the validity of the Licensed Patent Rights and makes no
representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the

Licensed Patent Rights may be exploited without infringing other patents or
other intellectual property rights of third parties.

 

12.3

The NIH MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF THE
LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.

 

12.4

The NIH does not represent that it shall commence legal actions against third
parties infringing the Licensed Patent Rights.

 

12.5

The Licensee shall indemnify and hold the NIH, its employees, students, fellows,
agents, and consultants harmless from and against all liability, demands,
damages, expenses, and losses, including but not limited to death, personal
injury, illness, or property damage to the extent arising out of any suit or
proceeding brought by a third party for:

 

(a)

the use by or on behalf of the Licensee, its sublicensees, Affiliates, or their
respective directors, employees, or third parties (on behalf of the Licensee,
its sublicensees or Affiliates) of any Licensed Patent Rights; or

 

(b)

the design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or other materials, products or processes developed by or on behalf of
the

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 15 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

Licensee, its sublicensees or Affiliates in connection with or arising out of
the Licensed Patent Rights. 

 

12.6

The Licensee agrees to maintain a liability insurance program consistent with
sound business practice.

13.

TERM, TERMINATION, AND MODIFICATION OF RIGHTS

 

13.1

This Agreement is effective when signed by all parties, unless the provisions of
Paragraph 14.16 are not fulfilled, and shall extend to the expiration of the
last to expire of the Licensed Patent Rights unless sooner terminated as
provided in this Article 13.

 

13.2

In the event that the Licensee is in default in the performance of any material
obligations under this Agreement, including but not limited to the obligations
listed in Paragraph 13.5, and if the default has not been remedied within ninety
(90) days after the date of notice in writing of the default, the NIH may
terminate this Agreement by written notice and pursue outstanding royalties owed
through procedures provided by the Federal Debt Collection Act.

 

13.3

In the event that the Licensee, files a petition in bankruptcy, or has such a
petition filed against it, the Licensee shall immediately notify the NIH in
writing.  Furthermore, to the extent allowed under applicable law, the NIH shall
have the right to terminate this Agreement immediately upon the Licensee's
receipt of written notice; provided, however, that with respect to any petition
filed against the Licensee, the NIH shall not have the right to terminate this
Agreement if the Licensee is able to resolve or obtain the dismissal of such
petition within [*…***…] following the date of such notice.

 

13.4

The Licensee shall have a unilateral right to terminate this Agreement or any
licenses in any Licensed Field of Use in any country or territory by giving the
NIH sixty (60) days written notice to that effect.

 

13.5

The NIH shall specifically have the right to terminate or modify, at its option,
this Agreement by written notice to the Licensee, if the NIH determines in good
faith that the Licensee:

 

(a)

is not executing the Commercial Development Plan submitted with its request for
a license and the Licensee cannot otherwise demonstrate to the NIH’s
satisfaction that the Licensee has taken, or can be expected to take within a
reasonable time, effective steps to achieve Practical Application of the
Licensed Products or Licensed Processes;

 

(b)

has not achieved the Benchmarks as may be modified under Paragraph 9.2;

 

(c)

has willfully made a false statement of, or willfully omitted a material fact in
the license application or in any report required by this Agreement;

 

(d)

has committed a material breach of a covenant or agreement contained in this
Agreement that has not been remedied within the ninety (90) days period set
forth in Paragraph 13.2 above;

 

(e)

is not keeping Licensed Products or Licensed Processes reasonably available to
the public after commercial use commences; or

 

(f)

cannot reasonably justify a failure to comply with the domestic production
requirement of Paragraph 5.2 unless waived.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 16 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

13.6

In making the determination referenced in Paragraph 13.5, the NIH shall take
into account the normal course of such commercial development programs conducted
with sound and reasonable business practices and judgment and the annual reports
submitted by the Licensee under Paragraph 9.2.  Prior to invoking termination or
modification of this Agreement under Paragraph 13.5, the NIH shall give written
notice to the Licensee providing the Licensee specific notice of, and a ninety
(90) day opportunity to respond to remedy the items referenced in
Paragraphs 13.5(a)-13.5(f).  If the Licensee fails to alleviate the NIH’s
concerns as to the items referenced in Paragraphs 13.5(a)-13.5(f) within
ninety (90) days following written notice from the NIH or otherwise fails to
initiate corrective action to the NIH’s satisfaction, the NIH may terminate this
Agreement upon written notice to the Licensee. 

 

13.7

When the public health and safety so require and after written notice to the
Licensee providing the Licensee a sixty (60) day opportunity to respond, the NIH
shall have the right to require the Licensee to grant sublicenses to responsible
applicants, on reasonable terms, in any of the Licensed Field of Use under the
Licensed Patent Rights, unless the Licensee can reasonably demonstrate that the
granting of the sublicense would not materially increase the availability to the
public of the subject matter of the Licensed Patent Rights.  The NIH shall not
require the granting of a sublicense unless the responsible applicant has first
negotiated in good faith with the Licensee.

 

13.8

The NIH reserves the right according to 35 U.S.C. §209(d)(3) to terminate or
modify this Agreement upon written notice to the Licensee if it is determined
that this action is necessary to meet the requirements for public use specified
by federal regulations issued after the date of the license and these
requirements are not reasonably satisfied by the Licensee within ninety (90)
days following written notice from the NIH.

 

13.9

Within thirty (30) days after receipt of written notice of the NIH's unilateral
decision to modify or terminate this Agreement, the Licensee may, consistent
with the provisions of 37 C.F.R. §404.11, appeal the decision by written
submission to the designated NIH official.  The decision of the designated NIH
official shall be the final agency decision.  The Licensee may thereafter
exercise any and all administrative or judicial remedies that may be available.

 

13.10

Within [*…***…] after expiration or termination of this Agreement under this
Article 13, a final report shall be submitted by the Licensee.  Any royalty
payments, including those incurred but not yet paid (such as the full minimum
annual royalty), and those related to patent expense, due to the NIH shall
become immediately due and payable upon termination or expiration.  If
terminated under this Article 13, sublicensees may elect to convert their
sublicenses to direct licenses with the NIH pursuant to Paragraph 4.3.  Unless
otherwise specifically provided for under this Agreement, upon termination of
this Agreement, the Licensee shall have the right to offer for sale and sell any
existing inventory of Licensed Products for […***…] following the effective
termination date of this Agreement, subject to the royalty obligations as set
forth in Appendix C. After this […***…] period, the Licensee shall return all
remaining Licensed Products or other materials included within the Licensed
Patent Rights to the NIH or provide the NIH with certification of the
destruction thereof.  The Licensee may not be granted additional NIH licenses if
the final reporting requirement is not fulfilled.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 17 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

14.

GENERAL PROVISIONS 

 

14.1

Neither party may waive or release any of its rights or interests in this
Agreement except in writing.  The failure of a party to assert a right hereunder
or to insist upon compliance with any term or condition of this Agreement shall
not constitute a waiver of that right by that party or excuse a similar
subsequent failure to perform any of these terms or conditions by the other
party.

 

14.2

This Agreement constitutes the entire agreement between the parties relating to
the subject matter of the Licensed Patent Rights, Licensed Products and Licensed
Processes, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.

 

14.3

The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, this determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.

 

14.4

If either party desires a modification to this Agreement, the parties shall,
upon reasonable notice of the proposed modification by the party desiring the
change, confer in good faith to determine the desirability of the
modification.  No modification shall be effective until a written amendment is
signed by the signatories to this Agreement or their designees.

 

14.5

The construction, validity, performance, and effect of this Agreement shall be
governed by Federal law as applied by the Federal courts in the District of
Columbia.

 

14.6

All Agreement notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other party at the address designated on the following Signature Page, or to
another address as may be designated in writing by the other party. Agreement
notices shall be considered timely if the notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial
carrier.  Parties should request a legibly dated U.S. Postal Service postmark or
obtain a dated receipt from a commercial carrier or the U.S. Postal
Service.  Private metered postmarks shall not be acceptable as proof of timely
mailing.

 

14.7

This Agreement shall not be assigned or otherwise transferred (including any
transfer by legal process or by operation of law, and any transfer in bankruptcy
or insolvency, or in any other compulsory procedure or order of court) except to
the Licensee’s Affiliate(s) without the prior written consent of the NIH, which
will not be unreasonably denied.  The parties agree that the identity of the
parties is material to the formation of this Agreement and that the obligations
under this Agreement are nondelegable.  In the event that the NIH approves a
proposed assignment, the Licensee shall notify NIH within [*…***…] of any
assignment of this Agreement.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 18 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

14.8

The Licensee agrees in its use of any NIH‑supplied materials to comply with all
applicable statutes, regulations, and guidelines, including the NIH and HHS
regulations and guidelines.  The Licensee agrees not to use the materials for
research involving use of the Licensed Products in human subjects (including
clinical trials) in the United States without complying with 21 C.F.R. Part 50
and 45 C.F.R. Part 46.  The Licensee agrees not to use the materials for
research involving use of the Licensed Products in human subjects (including
clinical trials) outside of the United States without notifying the NIH, in
writing, of the research or trials and complying with the applicable regulations
of the appropriate national control authorities.  Written notification to the
NIH of such research involving human subjects or clinical trials outside of the
United States shall be given no later than […***…] prior to commencement of the
research or trials. 

 

14.9

The Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Control Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities.  The transfer of these items may require a license from the
appropriate agency of the U.S. Government or written assurances by the Licensee
that it shall not export these items to certain foreign countries without prior
approval of this agency.  The NIH neither represents that a license is or is not
required or that, if required, it shall be issued.

 

14.10

The Licensee agrees to mark the Licensed Products or their packaging or
containers in accordance with the applicable patent marking laws.

 

14.11

By entering into this Agreement, the NIH does not directly or indirectly endorse
any product or service provided, or to be provided, by the Licensee whether
directly or indirectly related to this Agreement. The Licensee shall not state
or imply that this Agreement is an endorsement by the Government, the NIH, any
other Government organizational unit, or any Government employee.  Additionally,
the Licensee shall not use the names of NIH, FDA, or HHS or the Government or
their employees in any advertising, promotional, or sales literature in
connection with this Agreement or the Licensed Patent Rights without the prior
written approval of the NIH.

 

14.12

The parties agree to attempt to settle amicably any controversy or claim arising
under this Agreement or a breach of this Agreement, except for appeals of
modifications or termination decisions provided for in Article 13.  The Licensee
agrees first to appeal any unsettled claims or controversies to the designated
NIH official, or designee, whose decision shall be considered the final agency
decision.  Thereafter, the Licensee may exercise any administrative or judicial
remedies that may be available.  Notwithstanding anything to the contrary in
this Agreement, the Licensee shall have the right, without waiving any right or
remedy available under this Agreement or otherwise, to seek and obtain from any
court of competent jurisdiction any interim or provisional relief that is
necessary or desirable to protect the rights or property of the Licensee,
pending any such settlement or the determination of any such appeal.

Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 C.F.R. Part 404 shall not be immunized from the operation
of state or Federal law by reason of the source of the grant.

 

14.13

Any formal recordation of this Agreement required by the laws of any Licensed
Territory as a prerequisite to enforceability of this Agreement in the courts of
any foreign jurisdiction or for other reasons shall be carried out by the
Licensee at its expense, and appropriately verified proof of recordation shall
be promptly furnished to the NIH.

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 19 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

14.14

Paragraphs 4.3, 8.1, 9.5-9.7, 12.1-12.5, 13.9, 13.10, 14.12 and 14.15 of this
Agreement shall survive termination of this Agreement. 

 

14.15

The terms and conditions of this Agreement shall, at the NIH’s sole option, be
considered by the NIH to be withdrawn from the Licensee’s consideration and the
terms and conditions of this Agreement, and this Agreement itself to be null and
void, unless this Agreement is executed by the Licensee and a fully executed
original is received by the NIH within [*…***…] from the date of the NIH
signature found at the Signature Page.

SIGNATURES BEGIN ON NEXT PAGE

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 20 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

NIH PATENT LICENSE AGREEMENT – EXCLUSIVE

SIGNATURE PAGE

For the NIH:

 

/s/ Steven Ferguson

 

9/30/15

Steven Ferguson, MS,MBA,CLP

 

Date

Deputy Director, Licensing and EntrepreneurshipOffice of Technology Transfer

National Institutes of Health

 

Mailing Address or E-mail Address for Agreement notices and reports:

Chief, Monitoring & Enforcement Branch

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804 U.S.A.

E-mail: LicenseNotices_Reports@mail.nih.gov

For the Licensee (Upon, information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

by:

 

/s/ Arie Belldegrun

 

10/1/15

Signature of Authorized Official

 

Date

 

 

 

Arie Belldegrun

 

 

Printed Name

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

 

Title

 

 

 

 

I.

Official and Mailing Address for Agreement notices:

 

Arie Belldegrun, MD, FACS

Name

 

Chairman, President and Chief Executive Officer

Title

 

Mailing Address

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 21 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

 

Kite Pharma, Inc.

2225 Colorado Avenue

Santa Monica, CA 90404

 

Email Address:

 

legal@kitepharma.com

Phone:

 

310-824-9999

Fax:

 

310-496-2700

 

 

II.

Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments)

 

Arie Belldegrun, MD, FACS

Name

 

Chairman, President and Chief Executive Officer

Title

 

Mailing Address

 

Kite Pharma, Inc.

2225 Colorado Avenue

Santa Monica, CA 90404

 

 

 

 

 

 

 

 

 

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 22 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

APPENDIX A – Patent(s) or Patent Application(s)

Patent(s) or Patent Application(s):

 

I.

[*…***…];

 

II.

PCT Application No. PCT/US13/054623 filed September 11, 2012 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-PCT-02);

 

III.

Australian Patent Application No. 2012309830 filed March 10, 2014 entitled "T
Cell Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-AU-03);

 

IV.

Canadian Patent Application No. 2,848,209 filed March 7, 2014 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-CA-04);

 

V.

European Patent Application No. 12761862.7 filed March 14, 2014 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-EP-05);

 

VI.

Japanese Patent Application No. 530731/2014 filed March 14, 2014 entitled "T
Cell Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-JP-06);

 

VII.

[…***…];

 

VIII.

Chinese Patent Application No. 201280055972.X filed May 14, 2014 entitled "T
Cell Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-CN-08); and

 

IX.

Israeli Patent Application No. 231323 filed March 5, 2014 entitled "T Cell
Receptors Recognizing HLA-A1- or HLA-CW7-Restricted Mage" (HHS Ref No.
E-266-2011/0-IL-09);

 

X.

[…***…] and

 

XI.

PCT Application No. PCT/US13/059608 filed September 13, 2013 entitled "T Cell
Receptors Recognizing MCH Class II-Restricted Mage-A3" (HHS Ref No.
E-230-2012/0-PCT-02).

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 23 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

APPENDIX B – Licensed Field of Use and Territory

I.

Licensed Field of Use:

a)

Development, manufacture and commercialization of melanoma antigen family (MAGE)
A3 and A6 T cell receptor (TCR)-based autologous and allogenic peripheral blood,
T cell therapy products as set forth in the Licensed Patent Rights for the
treatment of MAGE-expressing cancers.  

b)

For purposes of this Agreement, “autologous peripheral blood T cell therapy
products” shall mean T cell or precursor products and compositions derived from
blood, bone marrow, lymph nodes and thymus and, for the avoidance of doubt,
shall exclude tumor-infiltrating lymphocytes (TILs).

c)

If NIH receives a license application with a complete commercial development
plan from a third party for commercial development of a Licensed Product(s) or
Licensed Processes, as they pertain to Licensed Patent Rights for which the
proposed commercial development is not reasonably addressed in Licensee’s
then-current Commercial Development Plan, NIH shall notify Licensee, in writing,
of the existence of the third party’s license application, identifying the
scientific, clinical or technical basis for its belief that such commercial
development should occur. Upon receipt of such written notice, Licensee shall
either: (a) within [*…***…] amend its Commercial Development Plan in a manner
reasonably acceptable to NIH to include a clinical research and development
program for the proposed third party’s commercial development of said Licensed
Product(s) or Licensed Processes including revised Benchmarks, acceptance of
said amendment to said Commercial Development Plan by NIH shall take into
account Licensee's ongoing efforts and normal drug development standards for
obtaining FDA approval for multiple indication prophylactic and therapeutic
products; or (b) amend its Commercial Development Plan within […***…] in a
manner reasonably acceptable to NIH to include an offer to enter into a
commercially reasonable and customary joint pre-clinical research and
development program with the third party for the proposed third party’s
commercial development of said Licensed Product(s) or Licensed Processes; or
(c) within […***…] offer to grant a sublicense under commercially reasonable and
customary terms to said third party under Licensed Patent Rights; or both (b)
and (c). If Licensee does not (a) amend its Commercial Development Plan in a
manner reasonably acceptable to NIH to include a clinical research and
development program for the proposed commercial development of said Licensed
Product(s) or Licensed Processes of such third party including revised
Benchmarks; or (b) amend its Commercial Development Plan in a manner reasonably
acceptable to NIH to include a joint pre-clinical research and development
program with the third party for the proposed commercial development of said
Licensed Product(s) or Licensed Processes; or (c) grant a sublicense within
[…***…] under commercially reasonable terms to said third party under Licensed
Patent Rights, for such commercial development; or both (b) and (c), NIH shall
remove said Licensed Product(s) or Licensed Processes from Licensed Fields of
Use in this Agreement, NIH shall be free to license said Licensed Product(s) or
Licensed Processes to said third party solely for the unaddressed indication(s)
that were the subject of such license application, and Licensee’s Licensed
Product(s) or Licensed Processes from Licensed Fields of Use shall be limited to
the remaining indications.

II.

Licensed Territory:

Worldwide

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 24 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

APPENDIX C – Royalties

Royalties:

I.

The Licensee agrees to pay to the NIH a noncreditable, nonrefundable license
issue royalty in the amount of one million two hundred thousand
dollars ($1,200,000.00), which shall be payable within sixty (60) days from the
effective date of this Agreement.

II.

The Licensee agrees to pay to the NIH a non-refundable minimum annual royalty in
the amount of seventy five thousand dollars ($75,000.00) as follows:

 

(a)

The first minimum annual royalty is due within sixty (60) days following the
expiration date of Cooperative Research and Development Agreement (CRADA) Ref.
No. C-064-2012/0 (NCI Ref. No. 02716) between the National Cancer Institute
(NCI) and the Licensee that includes further research and development of
technologies related to the Licensed Patent Rights. This first minimum annual
royalty may be prorated according to the fraction of the calendar year remaining
between the expiration date of the aforementioned CRADA and the next subsequent
January 1; and

 

(b)

Subsequent minimum annual royalty payments are due and payable within 30 days of
January 1 of each calendar year and may be credited against any earned royalties
due for sales made in that year.

III.

For each product, the Licensee agrees to pay the NIH earned royalties of
[*…***…] percent ([…***…]%) on Net Sales of each Licensed Product by or on
behalf of the Licensee and its sublicensees, subject to the following
adjustment:

 

(a)

The Licensee shall be entitled to a credit of […***…] percent ([…***…]%) against
the earned royalty rate for each percent point in excess of one and […***…]
percent ([…***…]%) that the Licensee must pay to an unaffiliated licensor for
the manufacture, use, offer for sale, sale or import of Licensed
Product(s).  Said credit, however, shall not reduce the earned royalty due to
NIH for Licensed Product(s) below […***…] percent ([…***…]%).

IV.

The Licensee agrees to pay the NIH Benchmark royalties within sixty (60) days of
achieving each Benchmark by Licensee or its sublicensees for each Licensed
Product:

 

(a)

One hundred and fifty thousand dollars ($150,000.00) upon commencement of the
first Licensee-sponsored Clinical Study for each indication in the Licensed
Field of Use.

 

(b)

[…***…]

 

(c)

[…***…]

 

(d)

[…***…]

 

(e)

[…***…]

 

(f)

[…***…] A foreign equivalent to the FDA (United States) shall mean the EMEA
(Europe), Japanese Ministry of

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 25 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

Health and Welfare (Japan), SFDA (China), or the Ministry of Health and Welfare
(India).

 

(g)

[*…***…]  A foreign equivalent to the FDA (United States) shall mean the EMEA
(Europe), Japanese Ministry of Health and Welfare (Japan), SFDA (China), or the
Ministry of Health and Welfare (India).

 

(h)

The first time the aggregate Net Sales of all Licensed Products achieve the
following thresholds, the Licensee pays the following one-time Benchmark
royalties:

 

(1)

[…***…]

 

(2)

[…***…]

 

(3)

[…***…] when the aggregate Net Sales of all Licensed Products reaches one
billion dollars ($1,000,000,000.00).

For purposes of this Agreement, “successful completion of a Licensee-sponsored
Phase 3 Clinical Study” shall mean, with respect to a specified construct,
formulation and dose of a specified Licensed Product in a specified cancer
indication, the statistical demonstration in a pivotal Phase 3 Clinical Study of
safety and efficacy, sufficient to support a BLA submission by the Licensee for
such specified construct, formulation and dose of such specified Licensed
Product for the treatment of such specified cancer indication.

V.

The Licensee agrees to pay the NIH the following Sublicense Royalties on the
fair market value of any consideration received for granting each sublicense in
accordance with Article 4 of this Agreement, within […***…] of the execution of
each sublicense:

 

(a)

[…***…] percent ([…***…]%) for a sublicense granted […***…]

 

(b)

[…***…] percent ([…***…]%) for a sublicense granted […***…]

 

(c)

[…***…] percent ([…***…]%) for a sublicense granted […***…]  A foreign
equivalent to the FDA (United States) shall mean the EMEA (Europe), Japanese
Ministry of Health and Welfare (Japan), SFDA (China), or the Ministry of Health
and Welfare (India).

 

(d)

[…***…] percent ([…***…]%) for a sublicense granted […***…]  A foreign
equivalent to the FDA (United States) shall mean the EMEA (Europe), Japanese
Ministry of Health and Welfare (Japan), SFDA (China), or the Ministry of Health
and Welfare (India).

Notwithstanding the foregoing, Sublicensing Royalties shall not exceed […***…]
per sublicense.  

VI.

The estimated amount of the royalty due under Paragraph 6.9 is $136,000 as of
September 28, 2015. This is only a good faith estimate and Licensee will be
responsible for reimbursement of all unreimbursed expenses as stipulated in
Paragraph 6.9.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 26 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

APPENDIX D – Benchmarks and Performance

The Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within [*…***…] of achieving a Benchmark, shall notify the NIH
that the Benchmark has been achieved.

 

I.

The Licensee will initiate its first Phase 2 Clinical Study for the first
Licensed Product for the first cancer indication within the Licensed Field of
Use at the earlier of the following:

 

a.

Within […***…] after demonstration by the National Cancer Institute’s Surgery
Branch within the NIH of the proof-of-concept of the first Licensed Product in
such cancer indication from the Licensed Field of Use, and the National Cancer
Institute’s Surgery Branch within the NIH delivers to the Licensee the final
clinical study report and all clinical data for the applicable clinical study
demonstrating proof of concept.

 

b.

[…***…] from the effective date of this Agreement.

 

II.

The Licensee will initiate its first Phase 2 Clinical Study for the first
Licensed Product for any additional cancer indication (after the first cancer
indication), as applicable, within the Licensed Field of Use at the earlier of
the following:

 

a.

Within […***…] to […***…] after demonstration by the National Cancer Institute’s
Surgery Branch within the NIH of the proof-of-concept of the first Licensed
Product in such cancer indication from the Licensed Field of Use, and the
National Cancer Institute’s Surgery Branch within the NIH delivers to the
Licensee the final clinical study report and all clinical data for the
applicable clinical study demonstrating proof of concept.

 

b.

[…***…] from the effective date of this Agreement.

 

III.

The Licensee will initiate its first Phase 3 Clinical Study for the first
Licensed Product for the first cancer indication within the Licensed Field of
Use within […***…] after successful completion of a Licensee-sponsored Phase 2
Clinical Study for the first Licensed Product in such cancer indication from the
Licensed Field of Use.

 

IV.

The Licensee will initiate its first Phase 3 Clinical Study for the first
Licensed Product for any additional cancer indication (after the first cancer
indication) within the Licensed Field of Use within […***…] to […***…] after
successful completion of a Licensee-sponsored Phase 2 Clinical Study for the
first Licensed Product in such cancer indication from the Licensed Field of Use.

For purposes of this Agreement, “initiate” shall mean (i) with respect to a
Phase 2 Clinical Study, the Licensee, its Affiliate or sublicensee having filed
a company sponsored IND necessary to commence such Phase 2 Clinical Study, and
(ii) with respect to a Phase 3 Clinical Study, the Licensee, its Affiliate or
sublicensee having submitted to the FDA a pivotal clinical trial protocol for
such Phase 3 clinical study.

For purposes of this Agreement, “proof-of-concept” shall mean, with respect to a
specified construct, formulation and dose of a specified Licensed Product for
the treatment of a specified cancer indication, the demonstration in a Phase
1/Phase 2A or Phase 2A Clinical Study of safety and efficacy, sufficient to
enable the Licensee to commence multi-center Phase 2 Clinical Studies without
further studies, for such specified construct, formulation and dose of such
specified Licensed Product for the treatment of such specified cancer
indication.

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 27 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

APPENDIX E – Commercial Development Plan

[*…***…]

* ***Confidential Treatment Requested

 

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 28 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

[*…***…]

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 29 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

Appendix F – Example Royalty Report

Required royalty report information includes:

·

OTT license reference number (L-XXX-200X/0)

·

Reporting period

·

Catalog number and units sold of each Licensed Product (domestic and foreign)

·

Gross Sales per catalog number per country

·

Total Gross Sales

·

Itemized deductions from Gross Sales

·

Total Net Sales

·

Earned Royalty Rate and associated calculations

·

Gross Earned Royalty

·

Adjustments for Minimum Annual Royalty (MAR) and other creditable payments made

·

Net Earned Royalty due

Example

 

Catalog Number

Product Name

Country

Units Sold

Gross Sales (US$)

1

A

US

250

62,500

1

A

UK

32

16,500

1

A

France

25

15,625

2

B

US

0

0

3

C

US

57

57,125

4

D

US

12

1,500

 

 

 

Total Gross Sales

153,250

 

Less Deductions:

 

 

 

[*…***…]

3,000

 

 

[…***…]

7,000

 

 

Total Net Sales

143,250

 

 

 

 

 

 

Royalty Rate

[…***…]%

 

 

 

Royalty Due

[…***…]

 

Less Creditable Payments

[…***…]

 

 

Net Royalty Due

[…***…]

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 30 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

Appendix G – Royalty Payment Options

The OTT License Number MUST appear on payments, reports and correspondence.

 

Automated Clearing House (ACH) for payments through U.S. banks only

The NIH encourages our licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH). Submit your ACH payment through the
U.S. Treasury web site located at: https://www.pay.gov.  Locate the "NIH Agency
Form" through the Pay.gov "Agency List".  

Electronic Funds Wire Transfers

The following account information is provided for wire payments.  In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:

Drawn on a U.S. bank account via FEDWIRE should be sent directly to the
following account:

Beneficiary Account:

[*…***…]

Bank:

[…***…]

ABA#

[…***…]

Account Number:

[…***…]

Bank Address:

[…***…]

Payment Details:

[…***…]

 

[…***…]

 

Drawn on a foreign bank account should be sent directly to the following
account.  Payment must be sent in U.S. Dollars (USD) using the following
instructions:

 

Beneficiary Account:

[…***…]

Bank:

[…***…]

SWIFT Code:

[…***…]

Account Number:

[…***…]

Bank Address:

[…***…]

Payment Details (Line 70):

[…***…]

 

[…***…]

 

[…***…]

Detail of Charges (line 71a):

[…***…]

 

* ***Confidential Treatment Requested

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 31 [Kite Pharma, Inc.] [September 28, 2015]

--------------------------------------------------------------------------------

 

Checks

All checks should be made payable to “NIH Patent Licensing”

Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:

National Institutes of Health (NIH)

P.O. Box 979071

St. Louis, MO 63197-9000

Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:

US Bank

Government Lockbox SL-MO-C2GL

1005 Convention Plaza

St. Louis, MO 63101

Phone: 314-418-4087

Checks drawn on a foreign bank account should be sent directly to the following
address:

National Institutes of Health (NIH)

Office of Technology Transfer

Royalties Administration Unit

6011 Executive Boulevard

Suite 325, MSC 7660

Rockville, Maryland 20852

 

CONFIDENTIAL

A-276-2014

NIH Patent License Agreement - Exclusive

Page 32 [Kite Pharma, Inc.] [September 28, 2015]